In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00072-CV




       IN THE MATTER OF THE MARRIAGE OF
      JAMES RIDDLES AND GLENDA RIDDLES




        On Appeal from the County Court at Law
                Lamar County, Texas
                Trial Court No. 83418




       Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Justice Carter
                               MEMORANDUM OPINION
       Glenda Riddles, appellant, has filed a motion to dismiss this pending appeal. Riddles

represents that the parties have reached a settlement and that she no longer desires to prosecute

this appeal.

       We grant Riddles’ motion and dismiss this appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                Jack Carter
                                                Justice

Date Submitted:       September 23, 2014
Date Decided:         September 24, 2014




                                               2